DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s preliminary amendments to the claims, filed 12/14/2021, have been received and entered.  Claims 1-18 have been cancelled and claims 19-32 newly added.
	Claims 19-32 are pending and subject to the following Election of Species Requirements.

Election/Restriction
SPECIES ELECTION I (Psilocybin Derivative)
Claim(s) 19-23 and 26-32 is/are generic to the following disclosed patentably distinct species of “purified psilocybin derivative”: 
3-(2-Dimethylaminoethyl)-1H-indol-4-yl] dihydrogen phosphate, 
4-hydroxy-N,N-dimethyltryptamine, 
[3-(2-trimethylaminoethyl)-1H-indol-4-yl] dihydrogen phosphate, 
4-hydroxy-N,N,N-trimethyltryptamine, 
[3-(2-methylaminoethyl)-1H-indol-4-yl] dihydrogen phosphate, 
4-hydroxy-N-methyltryptamine, 
[3-(aminoethyl)-1H-indol-4-yl] dihydrogen phosphate, and 
4-hydroxytryptamine. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A) Each of the patentably distinct species requires a completely different, non-overlapping search, e.g,. the search criteria for 4-hydroxytryptamine is completely different from the search criteria for [3-(aminoethy1)-1H-indol-4-yl] dihydrogen phosphate; and
B) Prior art applicable to one of the patentably distinct species would not likely also be
applicable to the other patentably distinct species. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

SPECIES ELECTION II (Serotonergic Drug)
Claim(s) 19-21 and 23-32 is/are generic to the following disclosed patentably distinct species of “first serotonergic drug”: those species of such first serotonergic drugs as disclosed in the Specification at [0028] and [0029], e.g., aripiprazole, lorazepam, paroxetine, N,N-Dibutyl-T, N,N-Diethyl-T, etc.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species including mechanisms of action and chemical structures. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A) Each of the patentably distinct species requires a completely different, non-overlapping search, e.g,. the search criteria for aripiprazole is completely different from the search criteria for paroxetine;
B) Prior art applicable to one of the patentably distinct species would not likely also be
applicable to the other patentably distinct species;
C) The distinct species require completely different examination considerations, e.g., the Graham factors for evaluating the obviousness of combining 4-hydroxytryptamine and aripiprazole to treat depression are completely different than those for evaluating obviousness of combining 4-hydroxytryptamine and paroxetine for treating depression. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

SPECIES ELECTION III (“Psychological Disorder”)
Claim(s) 19-32 is/are generic to the following disclosed patentably distinct species of “psychological disorder”: 
i) anxiety disorder
ii) compulsive disorder
iii) addiction
iv) depressive disorder.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species including pathology, patient population, and treatment modalities. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A) Each of the patentably distinct species requires a completely different, non-overlapping search, e.g,. the search criteria for methods of treating anxiety disorders is is completely different from the search criteria for methods of treating depression;
B) Prior art applicable to one of the patentably distinct species would not likely also be
applicable to the other patentably distinct species, e.g., prior art disclosing the use of psilocybin to treat anxiety would not likely also be applicable to the use of psilocybin to treat depression;
C) The distinct species require completely different examination considerations under 35 U.S.C. 112, 1st Paragraph, e.g., the Wands factors for evaluating the enablement of treatment of anxiety disorder with a combination of 4-hydroxytryptamine and aripiprazole are completely different than those for evaluating enablement of treatment of addiction with a combination of psilocin and paroxetine. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629